DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2021 has been entered.
The following is a non-final office action in response to the request for continued examination of March 23, 2021.
Status of Claims
Claims 1-20, as originally filed March 08, 2021, are pending and claims 1-13 have been examined on the merits (claims 1, 14, and 17 being independent).  Claims 1, 6, 8, and 14-20 have been amended and claims 14-20 have been withdrawn.
Response to Arguments
Applicant’s arguments and amendments filed March 08, 2021 have been fully considered.
With regard to the request for rejoinder, Examiner notes that independent claim 1 is not allowable and the other withdrawn amended independent claims 14 and 17 are not allowable. The other previously withdrawn dependent claims 15-16 and 18-20 are not examined under the withdrawn independent claims 14 and 17.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagree. Applicant’s argument and amendments have been considered 
Applicant argues:
(1) “In Step 2A, Prong 1, the Office Action merely asserts that method for reference-based card enrollment as a payment instrument is akin to the abstract idea subject matter grouping of: (Certain Methods of Organizing Human Activity as 'fundamental economic principles or practices including mitigating risk' and 'commercial or legal interactions including sales activities'). See Office Action, p. 11. The Office Action has not shown how each individual element is directed towards a certain method of organizing human activity or a fundamental economic principle.” (Applicant response, page 14)
(2) “Even if the claims include an abstract idea, the claim limitations recite a practical application of the "judicial exception" as set forth in the Guidance. The claims include "an additional element [that] reflects an improvement in the functioning of an electronic device, or an improvement to other technology or technical field." For example, the claims recite, in part, "in response to determining that the account reference ID corresponds to the login at the second mobile device, transmitting, by the first server system, a third signal to the second mobile device, the third signal comprising information to configure the second mobile device with a token stored on the first mobile device".” (Applicant response, page 18)
(3) “The Memorandum issued April 19, 2018, by the Deputy Commissioner for Patent Examination Policy titled "Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.)" (the "Berkheimer Memorandum"), describes that the Court in Berkheimer determined that certain claims included limitations that amounted to significantly more than the abstract idea because the limitations were 
Examiner notes:
(1) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions”.  Clearly, the steps of the claimed process are directed to and recite steps to perform enrolling a payment instrument, i.e. a credit card or a virtual wallet card, for an individual which falls under the sub-grouping of fundamental economic practices and principles.  As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as ‘fundamental economic practices’ such as an enrollment as a payment instrument, e.g. activating a card.  For instance, in the process of claims, the limitation of determining… whether the account reference ID corresponds to a login, configuring… with a token stored, creating… the account reference ID, returning… the account reference ID, storing… the information of the account reference ID, and obtaining… a second token recites this judicial exception.  Therefore, the claims recite abstract idea.
The term "fundamental" is not used in the sense of necessarily being "old" or "well-known." See, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015) (a new method of price optimization was found to be a fundamental economic concept); In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016) (describing a new set of rules for conducting a wagering game as a "fundamental economic practice"); In re Greenstein, 774 Fed. Appx. 661, 664, 2019 USPQ2d 212400 (Fed Cir. 2019) (non-precedential) (claims to a new method of allocating returns to different investors in an e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 219-20, 110 USPQ2d 1981-82 (2014) (describing the concept of intermediated settlement, like the risk hedging in Bilski, to be a "‘fundamental economic practice long prevalent in our system of commerce’" and also as "a building block of the modern economy") (citation omitted); Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ2d 1001, 1010 (2010) (claims to the concept of hedging are a "fundamental economic practice long prevalent in our system of commerce and taught in any introductory finance class.") (citation omitted); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1313, 120 USPQ2d 1353, 1356 (2016) ("The category of abstract ideas embraces ‘fundamental economic practice[s] long prevalent in our system of commerce,’ … including ‘longstanding commercial practice[s]’").  An example of a case identifying a claim as reciting a fundamental economic practice is Bilski v. Kappos, 561 U.S. 593, 609, 95 USPQ2d 1001, 1009 (2010). The fundamental economic practice at issue was hedging or protecting against risk. The applicant in Bilski claimed "a series of steps instructing how to hedge risk," i.e., how to protect against risk. 561 U.S. at 599, 95 USPQ2d at 1005. The method allowed energy suppliers and consumers to minimize the risks resulting from fluctuations in market demand for energy. The Supreme Court determined that hedging is "fundamental economic practice" and therefore is an "unpatentable abstract idea." 561 U.S. at 611-12, 95 USPQ2d at 1010. - See MPEP 2106.04 (a)(2) (II)(A)
In summary, receiving a token (e.g., a payment instrument) and enabling a second user device to use the token in order to process of payments for purchased goods is a fundamental commercial process.  This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical 
 	(2) Step 2A, Prong Two Considerations: The limitations recited by independent claim 1 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, ‘receiving… information of a payment instrument, transmitting… the first encrypted signal, receiving… a second signal, and transmitting… a third signal’ as recited in claim 1 is the additional elements amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. That is merely the second device is allowed to use the payment instrument to perform mobile financial transactions. These elements do not reflect an improvement in the functioning of a computer or a device because it is mere instructions to implement an abstract idea on a mobile device, or merely uses a mobile device as a tool to perform an abstract idea and/or adding insignificant extra-solution activity to the judicial exception- See MPEP 2106.05(f) (g).
(3) Step 2B Consideration: The limitations recited by claim 1 as an independent claim are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, 
For instance, the limitations of ‘receiving… information of a payment instrument, transmitting… the first encrypted signal, receiving… a second signal, , transmitting… a third signal, creating and returning… the account reference ID, storing… the information of the account reference ID, receiving… a token, receiving… a message, obtaining… a second token, and transmitting… the second token’ are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of enrolling a payment instrument, i.e. a credit card or a virtual wallet card.  These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).  
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “enable the second 
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.  
According to the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter), the fact that a generic computing system, such as described above, can be suitably programmed to perform the claimed method without requiring Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Furthermore, Examiner has pointed to the computing functionality leveraged as well-understood, routine and conventional computing functionality, both individually and in combination, See MPEP 2106.05(d). The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence these additional elements do not add anything significantly more than an abstract idea.
In light of the Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. At best, these features may be considered to be a business solution, using computers, to a problem of using a second mobile device to use the payment instrument based on the account reference ID. The alleged benefits that Applicants tout such as: Thus, ‘the claimed invention is efficient, easily updatable and ensures that the user’s multiple devices can be used for the financial transaction.’ are due to business decisions, using computers, rather than any improvement to another technology or technical field, or an improvement to the functioning of the computer itself. By relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). As discussed in the SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”’
For these reasons and those stated in the rejections above, rejection of claims 1-13 under 35 U.S.C. 101 is maintained by the Examiner.
With regard to the rejections of the claims under 35 USC 103, Applicant’s arguments and amendments have been considered but are moot as a new grounds of rejection has been added and Examiner respectfully disagrees.  Examiner notes that Applicant is arguing newly amended claim language.  Further as noted in the citation above the prior art and the amendments are addressed by the rejections cited under 35 USC 103.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for reference-based card enrollment as a payment instrument which contains the steps of receiving, transmitting, determining, creating, storing, and obtaining.  The claim recites a series of steps and, therefore, is a process. 
Step (2A) Prong 1:  A method for reference-based card enrollment as a payment instrument is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices and commercial or legal interactions.  As such, the claims include an abstract idea.

As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices and commercial or legal interactions.
The term "fundamental" is not used in the sense of necessarily being "old" or "well-known." See, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015) (a new method of price optimization was found to be a fundamental economic concept); In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016) (describing a new set of rules for conducting a wagering game as a "fundamental economic practice"); In re Greenstein, 774 Fed. Appx. 661, 664, 2019 USPQ2d 212400 (Fed Cir. 2019) (non-precedential) (claims to a new method of allocating returns to different investors in an investment fund was a fundamental economic concept). However, being old or well-known may indicate that the practice is fundamental. See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 219-20, 110 USPQ2d 1981-82 (2014) (describing the concept of intermediated settlement, like the risk hedging in Bilski, to be a "‘fundamental economic practice long prevalent in our system of commerce’" and also as "a building block of the modern economy") (citation omitted); Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ2d 1001, 1010 (2010) (claims to the concept of hedging are a "fundamental economic practice long prevalent in our system of commerce and taught in any introductory finance class.") (citation omitted); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1313, 120 USPQ2d 1353, 1356 (2016) ("The category Bilski v. Kappos, 561 U.S. 593, 609, 95 USPQ2d 1001, 1009 (2010). The fundamental economic practice at issue was hedging or protecting against risk. The applicant in Bilski claimed "a series of steps instructing how to hedge risk," i.e., how to protect against risk. 561 U.S. at 599, 95 USPQ2d at 1005. The method allowed energy suppliers and consumers to minimize the risks resulting from fluctuations in market demand for energy. The Supreme Court determined that hedging is "fundamental economic practice" and therefore is an "unpatentable abstract idea." 561 U.S. at 611-12, 95 USPQ2d at 1010. - See MPEP 2106.04 (a)(2) (II)(A)
	In summary, receiving a token (e.g., a payment instrument) and enabling a second user device to use the token in order to process of payments for purchased goods is a fundamental commercial process.  This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer such as a mobile device. Therefore, it is the fundamental economic practice is protecting against risk from using multiple payment instruments.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… information of a payment instrument, transmitting… the first encrypted signal, receiving… a second signal, , transmitting… a third signal, creating and returning… the account reference ID, storing… the information of the account reference ID, receiving… a token, receiving… a message, and transmitting… the second token do not apply, rely on, or use the judicial exception in a manner 
The instant recited claims including additional elements (i.e. “secondary devices, first mobile device, second mobile device, a first encrypted signal, a second signal, a first server, and a second server network”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [00119-00120]: an electronic device, processors, communication module, subscriber identification module, memory, sensor module, hardware and software components, and application programs) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (secondary devices, first mobile device, second mobile device, a first encrypted signal, a second signal, a first server, and a second server network) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
According to the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter), the fact that a generic computing system, such as described Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Furthermore, Examiner has pointed to the computing functionality leveraged as well-understood, routine and conventional computing functionality, both individually and in combination, See MPEP 2106.05(d). The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence these additional elements do not add anything significantly more than an abstract idea.
In light of the Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. At best, these features may be considered to be a business solution, using computers, to a problem of using a second mobile device to use the payment instrument based on the account reference ID. The alleged benefits that Applicants tout such as: Thus, ‘the claimed invention is efficient, easily updatable and ensures that the user’s multiple devices can be used for the financial transaction.’ are due to business decisions, using computers, rather than any improvement to another technology or technical field, or an improvement to the functioning of the computer itself. By relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”)
Dependent claims 2-13 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claim 2, the step of ‘wherein the payment instrument information comprises credit card information.’, in claim 3, the step of “creates and returns the account reference ID only….”, in claim 4, the step of ‘wherein the receiving of the account reference ID further comprises storing,…’, in claim 5, the step of ‘wherein the account reference ID is stored with information of the payment instrument.’, in claim 6, the step of ‘wherein the receiving of the information of the account reference ID comprises receiving a token to use the payment instrument and a corresponding token ID.’, in claim 8, the step of ‘a message indicating selection of the 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-13, the step claimed are rejected under the same analysis and rationale as the independent claim 1 above.  Merely claiming the same process using the information of a payment instrument and enabling a second mobile device to use the payment instrument does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-13 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (hereinafter Brown), US Publication Number 2015/0348025 A1 in view of Van Os et al. (hereinafter Van Os), US Publication Number 2016/0358180 A1 (Provisional application No. 62/230,430, filed on June 5, 2015).
Regarding claim 1:
Brown discloses the following:
A method by a first server system (reads on “service provider subsystem 112”) for reference based card enrollment for secondary devices, the method comprising: (Brown: See paragraphs [0009]: “service provider subsystem 112 may include a broker module 114 and a trusted service manager (TSM) module 116. Broker module 114 may serve to manage user 
receiving, from a first mobile device (reads on “the primary user device 10”), information of a payment instrument; (Brown: See paragraph [0076]: “At step 420, a list of known cards may be presented to the user, and the user may be given an opportunity to select one or more cards from the CardsList to provision onto the secondary user device 102.”, and see also paragraphs [0034], [0077]) 
transmitting (reads on “At step 422, the primary user device 10 may send a “CheckCard” request to broker module 114, which then forwards that request to the payment network subsystem 118.”) a first encrypted signal (reads on ““CheckCard” request”) to a second server network (reads on “ the payment network subsystem 118”), the first encrypted signal including (reads on “The CheckCard request may include the card verification information provided by the user at step 420.”) the information of the payment instrument; (Brown: See paragraph [0078], and see also paragraphs [0030], [0059], [0076-0077], [0084] and notes: “encrypts/decrypts data that is sent to and received from a trusted processor” and “these commands may be forwarded to secure element 104 for execution. During these steps, the D-PAN may be written, in encrypted form…”)
receiving, from the second server network (reads on “the payment network subsystem 118”), a second signal (reads on “a secure element (SE) personalization script”) including a unique account reference identification (ID) corresponding to the payment instrument; (Brown: See paragraph [0082] “the payment network subsystem 118 may forward a secure element (SE) 
determining, by the first server system (reads on “the broker module 114”), whether the account reference ID corresponds to a login detected at a second mobile device; and (Brown: See paragraphs [0084] “At step 440, TSM 116 may send commands back to applications processor 200. At step 442, these commands may be forwarded to secure element 104 for execution. During these steps, the D-PAN may be written, in encrypted form, into a slot on the secure element that corresponds to the applet ID associated with the currently provisioned pass. When the commands have been performed, secure element 104 may respond with a “Done' notification (step 444).”)
in response to determining that the account reference ID corresponds to the login at the second mobile device, (Brown: See paragraph [0085]: “When there are no more commands from the TSM to be executed, TSM 116 may send a state update notification “StateUpdate” to broker module 114 (step 450). This State Update informs broker module 114 that the payment card has now been personalized at the secondary user device. In response to receiving StateUpdate, broker module 114 may send a broker push notification “BrokerPush” to applications processor 200 on the secondary device 102 (step 452) using the push token received during step 414. The BrokerPush may include the ID of the pass for which the corresponding payment applet on the secure element has just been updated.”)

Brown does not explicitly disclose the following, however Van Os further teaches:
to configure (reads on “The account linking information enables the second electronic device to link the payment account to the second electronic device”) the second mobile device with a token stored on the first mobile device. (Van Os: See paragraph [0455] “the first electronic device transmits account linking information to the second electronic device. The account linking information enables the second electronic device to link the payment account to the second electronic device.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the pairing a first user device and a second user device for the payment of Brown to include the use of the token associated with the first user device to enable the second user device, as taught by Van Os, in order to provide the second user device to use the payment instrument independently from the first user device.
Regarding claim 2:
Brown discloses the following:
The method of claim 1, wherein the payment instrument information comprises credit card information.  (Brown: See paragraph [0024]: “Various types of payment cards that can be issued may include but are not limited to: credit cards, debit cards, charge charges, stored-value cards, transit cards, fleet cards, and gift cards.”)
Regarding claim 3:
Brown discloses the following:
The method of claim 1, wherein the second server network creates and returns the account reference ID only if the second server network (reads on “payment network subsystem”) evaluates the payment instrument information as valid. (Brown: See paragraph [0010]: “The security 
Regarding claim 4:
Brown discloses the following:
The method of claim 1, wherein the receiving of the account reference ID further comprises storing, at the first server system, the information of the account reference ID, in association with a corresponding user account on the first server system. (Brown: See paragraph [0010]: “The digital wallet pass may include a virtual commerce credential identifier (sometimes referred to herein as a device primary account number identifier or “D-PAN ID) that is mapped to the D-PAN itself. The D-PAN may be linked to the actual commerce credential of the selected payment card (sometimes referred to herein as a funding primary account number or “F-PAN) via a linking table that is stored on the payment network subsystem.”)
Regarding claim 5:
Brown discloses the following:
The method of claim 4, wherein the account reference ID (reads on “digital wallet pass”) is stored with information of the payment instrument. (Brown: See paragraph [0010]: “The digital wallet pass may include a virtual commerce credential identifier (sometimes referred to herein as a device primary account number identifier or “D-PAN ID) that is mapped to the D-PAN itself. The D-PAN may be linked to the actual commerce credential of the selected payment card (sometimes referred to herein as a funding primary account number or “F-PAN) via a linking table that is stored on the payment network subsystem.”)
Regarding claim 6:
Brown discloses the following:
The method of claim 4, wherein the receiving of the information of the account reference ID comprises receiving the token to use the payment instrument and a corresponding token ID.  The method of claim 4, wherein the receiving of the information of the account reference ID (reads on “digital wallet pass”) comprises receiving a token (reads on “a device primary account number identifier (or D-PAN ID)”) to use the payment instrument and a corresponding token ID. (Brown: See paragraph [0080]: “The pass may include information such as the name of the financial institution associated with that payment card (e.g., Visa, MasterCard, etc.), a device primary account number identifier (or D-PAN ID) that is associated with that payment card”)
Regarding claim 7:
Brown discloses the following:
The method of claim 6, wherein the token (reads on “a device primary account number identifier (or D-PAN ID)”) uniquely corresponds to the first mobile device (reads on “broker module 114 may load a digital wallet pass corresponding to the selected payment card onto applications processor 200 using the primary user device 10”) and the account reference ID (reads on “digital wallet pass”). (Brown: See paragraph [0080]: “The pass may include information such as the name of the financial institution associated with that payment card (e.g., Visa, MasterCard, etc.), a device primary account number identifier (or D-PAN ID) that is associated with that payment card”)
Regarding claim 8:
Brown discloses the following:

receiving, from the second device, a message indicating selection of the payment instrument according to the information; (Brown: See paragraph [0061]: “The application ID for a particular payment card may be written into the pass that is received from the broker module. When the applications processor wants to enable payment for a particular card, the applications processor tells the secure element to activate the payment applet with the corresponding AID.”)
obtaining a second token (reads on [0061]: “the application ID for a particular payment card may be written into the pass”) according to the second mobile device and the account reference ID; and (Brown: See paragraph [0059]: “For example, if two Visa cards are to be provisioned onto the secure element, a Visa payment applet would be instantiated twice into two different containers on the secure element. Each container may have a unique identifier known as an application ID, AID, or payment applet identifier.”, and note: As cited, the reference discloses “obtaining a second token” as generating each different unique identifier known as an application ID for a particular payment card from two Visa cards. So, the second token is generated by the second Visa card from two Visa cards.) 
transmitting the second token (reads on [0061]: “the application ID for a particular payment card may be written into the pass”), corresponding to the payment instrument and the second mobile device, to the second mobile device. (Brown: See paragraph [0086]: “the broker module 114 may forward a latest version of the pass (e.g., a pass that has now been activated for payment) back to the applications processor 200”, and note:
Regarding claim 9:
Brown discloses the following:
The method of claim 8, wherein the payment instrument comprises one of a plurality of payment instruments each having a corresponding unique account reference ID. (Brown: See paragraph [0080]: “The pass may include information such as the name of the financial institution associated with that payment card (e.g., Visa, MasterCard, etc.), a device primary account number identifier (or D-PAN ID) that is associated with that payment card”, and note: A device primary account number identifier (or D-PAN ID) as an unique account reference ID that is associated with each payment card such as Visa or MasterCard.)
Regarding claim 10:
Brown discloses the following:
The method of claim 9, wherein a second payment instrument of the plurality of payment instruments (reads on [0009]: “The broker module may provide a list of payment cards to be displayed to a user at the primary user device. The user may select a payment card from the list and may be prompted to enter security information associated with the selected payment card at the primary user device.”) is not selected, and wherein the second token (reads on [0010]: “the broker module may send a digital wallet pass corresponding to the selected payment card to the secondary user device”) is obtained for the second mobile device only for the selected payment instrument. (Brown: See paragraphs [0009-0010]), and note: The user can select or not select one or more payment cards from the list of payment cards as a first or a second payment card and send a digital wallet pass as a first token or a second token based on the selected payment card among multiple payment cards to the secondary user device.)
Regarding claim 11:

The method of claim 8, wherein the first server system stores information of the account reference ID (reads on “digital wallet pass”) with a token ID (reads on “a device primary account number identifier (or D-PAN ID)”) according to the corresponding device and token. (Brown: See paragraph [0010]: “The digital wallet pass may include a virtual commerce credential identifier (sometimes referred to herein as a device primary account number identifier or “D-PAN ID) that is mapped to the D-PAN itself. The D-PAN may be linked to the actual commerce credential of the selected payment card (sometimes referred to herein as a funding primary account number or “F-PAN) via a linking table that is stored on the payment network subsystem.”)
Regarding claim 12:
Brown discloses the following:
The method of claim 11, wherein the information of the payment instrument is not entered or stored on the second mobile device. (Brown: See paragraph [0009]: “The broker module may provide a list of payment cards to be displayed to a user at the primary user device. The user may select a payment card from the list and may be prompted to enter security information associated with the selected payment card at the primary user device.”)
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Van Os in further view of Sharp et al. (hereinafter Sharp), US Publication Number 2016/0232521 A1, filed Feb. 5, 2016 and provisional application 62/113483, filed on Feb 8, 2015.
Regarding claim 13:
Brown and Van Os do not explicitly discloses the following, however Sharp further teaches:

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the pairing a first user device and a second user device for the payment instrument of Brown and Van Os to include the card art work, as taught by Sharp, in order to provide the personalization information for the new payment instrument.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/YONGSIK PARK/Examiner, Art Unit 3695                                                                                                                                                                                                        April 16, 2021